Case: 09-60584     Document: 00511148272          Page: 1    Date Filed: 06/21/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 21, 2010
                                     No. 09-60584
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

HONG LIN,

                                                   Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                   Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A088 792 612


Before KING, STEWART and HAYNES, Circuit Judges.
PER CURIAM:*
        Hong Lin, a native and citizen of China, petitions this court for review of
a decision of the Board of Immigration Appeals (BIA) affirming, without opinion,
the immigration judge’s denial of asylum, withholding of removal, and protection
under the Convention Against Torture. Lin sought relief based on her allegation
that she was arrested and mistreated for distributing flyers in support of the
Falun Gong movement. The immigration judge (IJ) found that Lin’s testimony
was not credible and that her documentary evidence also lacked credibility.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-60584   Document: 00511148272 Page: 2        Date Filed: 06/21/2010
                                No. 09-60584

      Lin challenges the negative credibility determinations. She contends that
the IJ erred in determining that she submitted a fraudulent copy of her
household registry booklet. Lin also argues that the IJ misstated her testimony
and relied on conjecture and speculation in making the adverse credibility
findings.
      The IJ’s factual finding that an alien is not credible is reviewed for
substantial evidence. Chun v. INS, 40 F.3d 76, 78-79 (5th Cir. 1994). This court
will defer “to an IJ’s credibility determination unless, from the totality of the
circumstances, it is plain that no reasonable fact-finder could make such an
adverse credibility ruling.” Wang v. Holder, 569 F.3d 531, 538 (5th Cir. 2009)
(internal quotation marks and citation omitted).
      The IJ correctly noted that there was a discrepancy between the facsimile
copy of Lin’s household registry booklet and the original. Lin’s explanation that
the discrepancy resulted from an irregularity in the facsimile transmission
process is not convincing, and the evidence of record demonstrates that
document fraud is common with respect to Fujian Province. The IJ’s concerns
over the credibility of the affidavit purportedly provided by Lin’s father are
understandable given the similarities between the affidavit and Lin’s asylum
application. In this regard, we note that Lin testified that her uncle may have
shared the contents of Lin’s asylum application with her father, who was unsure
what to write. Finally, in view of documentary evidence showing that the
Chinese government monitored citizens’ communications, opened their mail, and
restricted the travel of Falun Gong adherents, the IJ reasonably determined that
there was an inconsistency between Lin’s written statement that the Chinese
government was searching everywhere for her and the evidence of record,
including Lin’s testimony that she used her passport to board airplane flights
within China in order to escape persecution. See 8 U.S.C. § 1158(b)(1)(B)(iii).




                                       2
   Case: 09-60584   Document: 00511148272 Page: 3        Date Filed: 06/21/2010
                                No. 09-60584

      In view of the foregoing, the adverse credibility findings by the IJ are
supported by substantial evidence. See Chun, 40 F.3d at 78-79. We note that
there were additional inconsistencies in Lin’s written and oral statements, not
explicitly relied on by the IJ, that became apparent during Lin’s cross-
examination. Because we remain unconvinced, based on the totality of the
circumstances, that no reasonable factfinder could have reached the credibility
determinations made by the IJ, we defer to the IJ’s credibility determinations.
See Wang, 569 F.3d at 538.
      Absent credible evidence, there was no basis upon which to grant
immigration relief to Lin. See Chun, 40 F.3d at 79. This court need not address
Lin’s arguments directed to the IJ’s alternative holding that, even if Lin had
presented credible evidence, she was not entitled to relief. See id.
      Lin’s petition for review is DENIED.




                                       3